DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-7,11-13 in the reply filed on 20DEC2021 is acknowledged. Claims 1-5,8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/590,197 filed on 11/22/2017 under 35 U.S.C. 120, 121, or 119e is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Freiburger (27063) on 11JAN2022.
The application has been amended as follows:
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5,8-10 directed to devices non-elected without traverse.  Accordingly, claims 1-5,8-10 been cancelled.
1-5. (Canceled).
6. (Currently Amended) A method for operation of a wastewater treatment plant, the plant having a liquid side receiving influent flow, with primary and secondary wastewater treatment of the influent flow, and also including a tertiary zone downstream of the secondary treatment, for a final 
under normal conditions, operating the plant to receive all influent within design capacity and treating the influent through the primary and secondary treatment steps and then through the tertiary treatment zone in which contaminants are further removed, 
during an excess flow event, from overflow of influent sanitary sewage or combined sanitary and stormwater sewage or from a pure stormwater overflow event occurring remotely from the treatment plant, discontinuing flow from the secondary treatment to the tertiary treatment zone and switching the tertiary treatment zone to an overflow treatment zone to receive the excess flow, by diverting effluent from the secondary treatment to be discharged or reused, and receiving the excess flow in the tertiary treatment zone, which removes contaminants and acts as an overflow treatment zone; and,

7. (Original) The method of claim 6, wherein the stormwater overflow is directed through piping from a stormwater sewer system separate from the plant, via piping from the stormwater system to the tertiary treatment zone.
8-10. (Canceled).
11. (Previously presented) The method of claim 6, wherein the tertiary treatment zone includes filtration selected from the group consisting of filter media, cloth or membranes.
12. (Canceled).
13. (Previously presented) The method of claim 6, further including a full bypass diverter for diverting all of influent wastewater upstream of the primary and secondary wastewater treatment, so that all influent wastewater is treated in the interchangeable treatment zone, for situations wherein any components of the primary and secondary wastewater treatment are not in operation and repairs or maintenance are undertaken.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 6-7,11,13 are allowable over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a method for operation of a wastewater treatment plant with primary and secondary wastewater treatment including multiple reaction zones followed by clarification steps and a tertiary treatment zone downstream of the secondary treatment, wherein during 
WEBB (US 20050011820) discloses wastewater treatment system comprising primary, secondary, and a tertiary wastewater treatment including clarifiers.
BRADLEY (US 20030173300) discloses leachate and wastewater remediation system comprising primary, secondary, and a tertiary wastewater treatment.
KOSANDA (US 20060108270) discloses a sewer system including a combined sewage/rainwater sewer system or a separated sewage pipe and rainwater pipe system each including a disinfecting apparatus and branching device.
PORTEOUS (US 7147777) discloses a wastewater treatment system with membrane separators and provision for storm flow conditions in a membrane bioreactor plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777